Electronically Filed
                                                           Supreme Court
                                                           SCWC-10-0000107
                                                           01-AUG-2012
                                                           08:17 AM



                          NO. SCWC-10-0000107

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

      EDWARD KAEKOA MANOA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-10-0000107; CR. NO. 10-1-0114(1))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant Edward Kaekoa Manoa’s

application for writ of certiorari filed on June 27, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, August 1, 2012.

Joseph Rome for                    /s/ Mark E. Recktenwald
petitioner
                                   /s/ Paula A. Nakayama
Richard K. Minatoya for
respondent                         /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Fa#auuga To#oto#o